Citation Nr: 0931717	
Decision Date: 08/24/09    Archive Date: 09/02/09

DOCKET NO.  07-04 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for lumbar degenerative 
disc disease with chronic pain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

S. Richmond, Counsel


INTRODUCTION

The Veteran had active military service from March 1954 to 
May 1956.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Reno, Nevada, which 
denied service connection for lumbar degenerative disc 
disease with chronic pain.  In February 2008, the Veteran 
testified before the undersigned Veterans Law Judge at a 
Board hearing at the RO.  A transcript of the hearing is of 
record.

The Board remanded this case for additional development in 
April 2008.  Although most of the directives of the remand 
were followed, there was an error in the request for Social 
Security Administration records that necessitates additional 
development.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran was granted Social Security Administration (SSA) 
benefits in October 1997.  However, the supporting medical 
records used to make this decision are not reflected in the 
claims file.  The Board remanded this case in April 2008 so 
that the SSA records could be obtained pursuant to 38 C.F.R. 
§ 3.159(c)(2).  The RO made a request for the SSA records in 
May 2008 but one digit was off in the Veteran's social 
security number.  His correct social security number is 
[redacted].  The number used by the RO, in error, was [redacted]
[redacted].  As expected, the SSA came back with a negative 
response.  The Veteran's correct social security number 
should be used on the next search.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Obtain the supporting medical records 
used to grant SSA benefits in October 
1997.

2.  Thereafter any additional development 
deemed necessary should be conducted.  If 
the issue claimed on appeal remains 
denied, issue the Veteran a supplemental 
statement of the case and allow him and 
his representative an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



